Citation Nr: 1414940	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  06-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for left L5 radiculopathy, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from May 1961 to November 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

In a November 2012 Board decision, the Board remanded the issues for a VA addendum opinion to supplement the December 2012 VA examination.  In a November 2013 Board decision, the Board again remanded the issues for a VA addendum opinion to supplement the December 2012 VA examination.  In a November 2013 supplemental statement of the case, the RO continued the previous denials of the issues on appeal.  The issues are returned to the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the September 2007 Board hearing presided over by the undersigned Acting Veteran's Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In the November 2013 remand, the Board directed the VA examiner from December 2012 to provide an addendum opinion as to whether it is at least as likely as not that any identified congenital defect of the back was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital defect.  In November 2013, the VA examiner submitted an opinion that the Veteran's back condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  This opinion is not in conformity with the Board's November 2013 remand directives.  Instead of addressing the requested question of whether there was a superimposed disease or injury during military service that resulted in additional disability apart from the congenital defect, the examiner again addressed in-service incurrence or aggravation of the congenital defect.  Accordingly, this matter must again be remanded to obtain an addendum opinion.  Steal v. West, 11 Vet. App. 268 (1998).  

The claim of service connection for left L5 radiculopathy is inextricably intertwined with the remanded claim for a back disability and is therefore deferred pending adjudication of the claim.  See Harris v. Lewinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who conducted the December 2012 VA examination or suitable substitute if that examiner is unavailable.  The examiner is requested again to review the claims folder in order to render an opinion as to the following:


	(CONTINUED ON NEXT PAGE)

Whether it is at least as likely as not (a 50 percent or greater probability) that any additional disability resulted from the congenital defect being subject to or aggravated by a superimposed disease or injury in service.  

Please do not address the in-service occurrence or aggravation of the congenital back defect only.  The examiner's opinion should address whether any additional disability apart from the congenital back defect may have resulted from a disease or injury that may have superimposed the congenital back defect.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  

2. To help avoid future remand, the RO is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

